Citation Nr: 1544436	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU), claimed as due to PTSD and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006, May 2013, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.

This case was previously before the Board in November 2012.  At such time, the Board remanded the Veteran's claim for an initial compensable rating for hemorrhoids, as well as a claim for service connection for an acquired psychiatric disorder, to include PTSD, for additional development.     

Subsequent to the Board's remand, in May 2013, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD and assigned an initial 70 percent rating, effective April 1, 2005.  Since this decision represents a full grant of the benefits sought on appeal with respect to such issue, that aspect of the appeal is no longer before the Board.  However, subsequently, in February 2014, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating.  Similarly, following a January 2014 rating decision, the Veteran likewise entered a notice of disagreement in February 2014 as to the issues of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for depression and entitlement to a TDIU, which has claimed as due to PTSD and depression.  Such claims must be remanded in order to provide the Veteran with a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In this regard, the Board is cognizant that, at the time of the Board's November 2012 remand, the issue pertaining to the Veteran's psychiatric disorder was characterized as entitlement to an acquired psychiatric disorder, to include PTSD; however, with regard to the issue of depression, the Veteran had withdrawn such component of his claim in September 2011, prior to the Board's remand.  Therefore, such issue is not properly before the Board at this time and it is appropriate to remand the issue of the issuance of a statement of the case.  Id.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Review of these paperless files reveals a number of adjudicatory documents relevant to the Veteran's claims, including a January 2014 rating decision, a February 2014 notice of disagreement, a March 2014 notice of disagreement, and the Veteran's June 2015 Appellate Brief, as well as VA treatment records dated through October 2012, which were considered by the AOJ in the February 2012 and May 2013 supplemental statements of the case.   

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the decision herein.  The remainder of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the effective date of the grant of service connection, the Veteran's hemorrhoids have resulted in no more than mild or moderate symptomatology, to include pain, constipation, and bleeding, without evidence that such are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence, or result in persistent bleeding, secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, an April 2005 letter, sent prior to the June 2006 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter, also sent prior to the June 2006 rating decision on appeal, advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the June 2006 rating decision, the Veteran appealed with respect to the propriety of the initially assigned rating for his hemorrhoids.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his hemorrhoids was granted by the AOJ in June 2006, and a noncompensable rating was assigned effective April 1, 2005 (the date the Veteran's claim was received).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment record, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports from June 2009 and April 2013.  Moreover, the Veteran's statements, including his testimony before the DRO in November 2008 and his testimony before the undersigned during his August 2012 Board hearing, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, as mentioned in the preceding paragraph, the Veteran was afforded VA examinations in June 2009 and April 2013 to assess the nature and severity of his hemorrhoids.  The Board finds that the June 2009 and April 2013 examinations are adequate to adjudicate the Veteran's initial rating claim.  Specifically, as shown below, the examination reports were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, as well as a complete physical examination, addressing the relevant rating criteria, and a description of the nature and severity of the Veteran's hemorrhoids in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Furthermore, the evidence does not show or suggest that the Veteran's hemorrhoids have materially worsened since the most recent evaluation in April 2013.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that the June 2009 and April 2013 examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before a DRO at an RO hearing in November 2008 and before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the November 2008 and August 2012 hearings, the DRO and the undersigned Veterans Law Judge noted the issues on appeal at that time.  With regard to the claim herein decided, the hearing focused on the nature and severity of the Veteran's hemorrhoids, to include the frequency, severity, and duration of symptoms as well as the treatment for such disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, while the hearings discussion did not reveal any outstanding, relevant evidence pertinent to his claim for a higher initial rating, the undersigned determined that, based on the Veteran's testimony, a contemporaneous VA examination was necessary to determine the current nature and severity of his hemorrhoids.  Therefore, the claim was remanded in November 2012 for such purpose and a VA examination was conducted in April 2013.  Furthermore, in conjunction with such action, the Board also provided the Veteran with an opportunity to identify any outstanding records and obtained updated VA treatment records from the New Orleans, Louisiana, VA Medical Center.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the November 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in the November 2012 remand, the Board directed the AOJ to provided the Veteran with an opportunity to identify any outstanding records and obtain updated VA treatment records from the New Orleans, Louisiana, VA Medical Center.  The AOJ was also to schedule the Veteran for a VA examination to address the nature and severity of his service-connected hemorrhoids, with specific reference to the relevant rating criteria.  Following the Board's remand, the AOJ provided a letter to the Veteran in November 2012 requesting that he identify any outstanding treatment records, obtained updated VA treatment records dated through October 2012, and afforded the Veteran a VA examination in April 2013.  Accordingly, the Board finds that there has been substantial compliance with the November 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking a higher initial rating for his service-connected hemorrhoids.  Currently, the Veteran's hemorrhoids are assigned a noncompensable rating, effective April 1, 2005 (the date the Veteran's claim was received), pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the Veteran's hemorrhoids are evaluated under DC 7336, which provides that a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The pertinent evidence of record consists of June 2009 and April 2013 VA examination reports, private treatment records, VA treatment records, as well as the Veteran's lay statements, to include his testimony at the November 2008 DRO hearing and the August 2012 Board hearing.

In July 2006, the Veteran underwent a VA Gastroenterology Consultation.  The treatment note indicates the Veteran's complaints of bright red blood on his toilet paper associated with straining.  The physician noted that the Veteran underwent a hemorrhoidectomy one or two years prior, and that the Veteran has no pain, spasm, urgency, melena, new or worsening constipation, or change in stool caliber.  There was no evidence of fatigue, anemia, anorexia, weight loss, or other constitutional symptoms.

A January 2007 VA treatment notes the Veteran's complaint of constipation.  In the Veteran's January 2007 application for SSA benefits, the Veteran reported suffering from constipation.

A VA treatment record from January 2008 notes that the Veteran underwent a colonoscopy that revealed sessile polyp in the splenic flexure, diverticulosis, and hemorrhoids.

In November 2008, the Veteran presented testimony at a DRO hearing.  The Veteran stated he was prescribed stool softener for constipation.  The Veteran stated that every bowel movement was accompanied by pain and bleeding.

A private treatment record from April 2009 reflects that the Veteran underwent a colonoscopy.  Examination revealed no abnormalities of the anus.  The Veteran was diagnosed with ascending colon polyps with one polyp exhibiting a tendency to bleed.

In a June 2009 VA treatment note, the Veteran complained of constipation, and wanted to know what could help with this problem.  In a September 2009, the Veteran complained of anus pain.  In a November 2009 statement, the Veteran indicated that he still experiencing problems related to his hemorrhoids, including bleeding.

In June 2009, the Veteran underwent a VA examination to assess the nature and severity of his service-connected hemorrhoids.  The examiner noted the Veteran's history of surgery to repair an anal fissure in 1981, as well as a history of frequent bleeding.  The Veteran's symptoms included anal itching, burning, diarrhea, pain, and swelling.  The examiner also noted that there was no history of thrombosis, fecal incontinence, or perianal discharge.  The examiner noted that the Veteran's hemorrhoids did not affect the Veteran's activities of daily living, except for a mild effect on toileting.

In May 2012, the Veteran underwent another colonoscopy.  The Veteran denied blood in his stool, but stated that experienced occasional constipation.

During the August 2012 Board hearing, the Veteran stated that his symptoms included constipation, and that he was currently using a number of stool softeners to help.  He also stated that he experienced occasional bleeding.

In April 2013, the Veteran underwent another VA examination.  During the examination, the Veteran denied blood in his stool, but stated that he suffered from constipation, and occasional itching and swelling in his rectal area.  He stated that he did not use any medications at that time for hemorrhoids.  Following an in-person examination and a review of the Veteran's claims file, the examiner characterized the Veteran's hemorrhoids as mild or moderate with occasional swelling and itching.  The examiner noted no external hemorrhoids, anal fissures, or other abnormalities.  The examiner opined that the Veteran's hemorrhoid disability would not impact his ability to work.  The examiner stated that the Veteran's hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence, and that there was no evidence of persistent bleeding with secondary anemia.

Based on the evidence of record and in light of the applicable rating criteria, the Board finds that, since the April 1, 2005 effective date of the award of service connection, the Veteran's service-connected hemorrhoids have not warranted a compensable rating.  At no point during the appeal period has the evidence shown that his hemorrhoids manifested as large or thrombotic, irreducible, with excess redundant tissue, evidencing frequent recurrences, or resulting in persistent bleeding, secondary anemia, or fissures so as to warrant a compensable rating.  Instead, the preponderance of the medical evidence shows that the Veteran suffers from pain, itching, swelling, occasional bleeding, and constipation, for which he uses stool softeners.  The June 2009 and April 2013 VA examination reports both note no history of thrombotic hemorrhoids.  Therefore, the Board finds that the Veteran's hemorrhoids, which result in no more than mild or moderate symptomatology, do not more nearly approximate the level of severity contemplated by the criteria for a 10 percent or 20 percent rating under DC 7336.

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids, but finds that no higher rating is assignable under any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse, stricture, or loss of sphincter control to warrant evaluation under other diagnostic codes.  See 38 C.F.R. § 4.114, DCs 7332, 7333, and 7334 (2015).  As such, no other diagnostic code is more applicable in this case.

The evidence also shows that the Veteran's hemorrhoids have remained relatively stable throughout the appeal period.  Therefore, the Board finds that there is no basis for staged ratings for the Veteran's hemorrhoid disability, pursuant to Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, rating criteria contemplates mild or moderate symptoms such as constipation, frequent bleeding, itching, burning, and swelling, as well as the frequency of recurrences of such.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's hemorrhoid symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his hemorrhoids that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not contended that his hemorrhoids render him unemployable.  Moreover, while the June 2009 VA examiner noted that such would mildly impact his toileting, both the June 2009 examiner and the April 2013 examiner noted no impact on the Veteran's ability to work.  Therefore, the Board finds that the issue of entitlement to a TDIU due to service-connected hemorrhoids has not been raised by the Veteran or the record and need not be further addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for service-connected hemorrhoids.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for hemorrhoids is denied.


REMAND

With regard to the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a January 2014 rating decision, the RO denied the Veteran's claims for an initial rating in excess of 70 percent for PTSD, declined to reopen the Veteran's claim for service connection for depression, and denied the Veteran's claim for a TDIU.  Thereafter, in February 2014, the Veteran entered a general notice of disagreement as to the January 2014 rating decision.  In March 2014, the Veteran clarified that he intended to enter a notice of disagreement as to all three issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to initial rating in excess of 70 percent for PTSD, whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for depression, and entitlement to a TDIU.  Advise them of the time period in which to perfect his appeal.  Only if the Veteran perfects his appeal of these issues in a timely fashion, return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


